Citation Nr: 0122810	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  00-16 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had active service from September 1950 to July 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  On June 21, 2001, a hearing was held before 
the undersigned, the Member of the Board appointed by the 
Chairman to conduct that hearing.  38 U.S.C.A. § 7107(c) 
(West Supp. 2001).  A transcript is of record in the claims 
file.

In making its determination regarding service connection for 
a right knee disorder, the RO did not address the preliminary 
consideration of whether the veteran had presented new and 
material evidence to reopen his claim, which had been denied 
originally in 1953, and which was not appealed at that time.  
Because the Board must consider the preliminary matter of 
whether new and material evidence has been presented to 
reopen the claim, in spite of the RO's failure to do so, the 
issue on appeal has been rephrased as on the first page.

Although the RO denied the veteran's claim without 
considering the preliminary issue of whether he had submitted 
new and material evidence to reopen the claim, the Board has 
jurisdiction to consider the issue of whether new and 
material evidence has been submitted because that issue is 
part of the same "matter" before the Board.  Although the 
relevant statutes and regulations regarding new and material 
evidence were not included in the statement of the case, the 
veteran's due process rights are not violated by this Board 
decision.  When the RO denied the claim, it necessarily 
reviewed all of the evidence of record to reach that 
decision.  Since the Board must review all of the evidence of 
record in order to determine whether new evidence has been 
presented and whether it is material to the underlying issue, 
the veteran is not prejudiced by the Board's consideration of 
the preliminary issue of whether new and material evidence 
has been submitted.  Bernard v. Brown, 4 Vet. App. 384, 391 
(1993) (interpreting the provision contained in 38 U.S.C.A. § 
7104(a) that the Board has jurisdiction to decide "all 
questions in a matter" on appeal).  When a claimant submits a 
claim, the question of whether there is new and material 
evidence to reopen the claim is implicated where there is a 
prior final decision regarding that claim.  Id. at 392.  
Although these are two separate questions, they are 
components of a single claim for service connection.  Id.  
Thus, the issue on appeal has been recharacterized on page 
one of this decision.  See also Barnett v. Brown, 8 Vet. App. 
1, 4 (1995) (Board has a legal duty to consider the 
requirement of whether new and material evidence has been 
submitted regardless of the RO's actions); Wakeford v. Brown, 
8 Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the veteran's 
previously and finally denied claims).

The issue of entitlement to service connection for hearing 
loss and tinnitus will be the subject of the REMAND herein.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim for service 
connection for post-traumatic stress disorder.

2.  Post-traumatic stress disorder is not presently 
demonstrated by the objective evidence of record. 

3.  In March 1953, the Oklahoma City, Oklahoma, VA Regional 
Office considered all of the evidence of record and denied 
the veteran's claim of entitlement to service connection for 
residuals of a right knee injury based upon the veteran's 
failure to prosecute the claim.  

4.  Additional evidence received since March 1953 is either 
cumulative and duplicative, or does not bear directly and 
substantially upon the matter of service connection for 
residuals of a right knee injury and by itself or in 
connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§ 1110 (West Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(f) 
(2000).

2.  The March 1953 decision which denied service connection 
for a right knee disorder is final; new and material evidence 
has not been submitted, and the claim is not reopened.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.156, 20.302 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Considerations

During the pendency of this claim, there has been a 
substantial change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which redefined VA's duty to assist, enhanced 
its duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim, and eliminated 
the well-grounded-claim requirement.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156, 3.159)).  This change in the 
law, and the regulations (with exceptions not pertinent to 
this appeal) is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5107 note (Effective and Applicability Provisions) (West 
Supp. 2001).

VCAA had not been enacted when the RO adjudicated the 
appellant's claims.  The question the Board must now address 
is whether there is any duty of assistance or notice required 
by the new law that has not already been substantially 
completed in this case, notwithstanding that such assistance 
may not have been required under the former law, and, if not, 
whether there is any prejudice to the appellant in the 
Board's consideration of this question without referring it 
to the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.

In the circumstances of this case, there is no prejudice to 
the claimant in the Board's consideration of whether there 
has been substantial compliance with the requirements of 
VCAA.  The question is whether the claimant had adequate 
notice of applicable laws and regulations, knew of the need 
to submit evidence and argument with respect to the issues, 
and whether he had the opportunity to address the issues at a 
hearing.  Bernard, 4 Vet. App. at 394. 

The new statutory and regulatory obligations require VA to:

? provide application forms and notify the claimant and 
the representative, if any, if his application is 
incomplete, of the information necessary to complete 
the application, 38 U.S.C.A. § 5102 (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)(2));

? provide the claimant and the claimant's representative, 
if any, with notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim, 38 U.S.C.A. § 5103(a) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)(1)); 

? make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim, 38 U.S.C.A. § 5103A(a) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c), (d));

? make every reasonable effort to obtain relevant records 
(including private and service medical records and 
those possessed by VA and other Federal agencies) that 
the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain, 38 U.S.C.A. 
§ 5103A(b) and (c) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c));

? provide a medical examination or obtain a medical 
opinion when such an examination or opinion is 
necessary to make a decision on the claim, meaning that 
the evidence of record, taking into consideration all 
information and lay or medical evidence (including 
statements of the claimant) - (i) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, 
or air service; but (iii) does not contain sufficient 
medical evidence for the Secretary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(4)).  

With respect to the disposition of the veteran's appeals 
regarding the issues of entitlement to service connection for 
post-traumatic stress disorder and whether new and material 
evidence has been presented to reopen a previously denied 
claim of entitlement to service connection for a right knee 
disability, there is no prejudice to the veteran in the 
Board's consideration of these issues.  Cf. Bernard v. Brown, 
4 Vet. App. 384 (1993).  

First, there is no issue as to substantial completeness of 
the application.  38 U.S.C.A. § 5102 (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R § 3.159(b)(2)).  

Second, the RO's development/notice letters, rating 
decisions, statement of the case, and supplemental statement 
of the case furnished to the veteran and his representative 
in connection with this appeal provided sufficient notice of 
the kind of information he would need to substantiate his 
claim.  This information has sufficiently apprised the 
veteran of the evidence that could be submitted in support of 
his claim, and satisfies the requirements of 38 U.S.C.A. § 
5103(a) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R 38 C.F.R § 
3.159(b)(1)).   

Furthermore, with respect to the duty to assist, the record 
shows that the veteran was asked in writing and at his 
hearing before the Board to provide information regarding the 
pertinent questions at issue, namely the diagnosis of post-
traumatic stress disorder and the diagnosis of a current 
right knee disorder.  The veteran failed to respond to the 
RO's most recent requests for the specific information.  The 
RO has satisfied the requirements of the VCAA with respect to 
the duty to assist posed in 38 U.S.C.A. § 5103A(b) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R § 3.159(b)(1) and (c)).  

Post-traumatic stress disorder

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West Supp. 2001).  Under the 
provisions of 38 C.F.R. § 3.304(f) (2000), service connection 
for post-traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125 
(2000)(diagnosis of mental disorder); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 394 (1996).  

It is the veteran's primary contention that as a decorated 
combat veteran of the Korean war, he is presumed to have 
experienced combat stress that has caused him to have post-
traumatic stress disorder.  He and his attorney argue that 
under the provisions of 38 U.S.C.A. § 1154 (West 1991), the 
VA at the very least has a duty to provide the veteran with a 
VA compensation and pension examination to determine whether 
he has post-traumatic stress disorder.  

The veteran's service medical records for his period of 
active service do not show complaints, treatment, or 
diagnosis relevant to post-traumatic stress disorder.  The 
veteran has not alleged that such disability was manifested 
in service or documented in his service medical records.  In 
any event, symptoms attributable to post-traumatic stress 
disorder often do not appear in service.  Consequently, the 
fact that the veteran's service medical records are silent 
for that disorder does not preclude the establishment of 
service connection.  

The veteran has on several occasions been asked to provide 
medical evidence of the current existence of post-traumatic 
stress disorder.  In July 2000, following the receipt of his 
claim of service connection for post-traumatic stress 
disorder, the veteran was initially informed by the RO that 
his claim must include medical evidence of a current 
disability.  In December 2000, in the letter informing the 
veteran of the denial of his claim for service connection for 
post-traumatic stress disorder, the veteran was again 
informed of the necessity to provide medical evidence showing 
a diagnosis of the condition.  In the March 2001 statement of 
the case, the veteran was again informed that what his claim 
was lacking was medical evidence of the claimed post-
traumatic stress disorder.  The veteran has submitted no 
medical evidence showing that he has a diagnosis of post-
traumatic stress disorder or any other psychiatric disorder, 
and he has not told the RO of any source of records that 
might show diagnosis or treatment of the disorder that might 
help to substantiate his claim.  

Service connection for post-traumatic stress disorder 
requires three elements:  (1) a current medical diagnosis, 
(2) credible supporting evidence that the claimed in-service 
stressor occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the in-service stressor.  
The Board has reviewed the record in its entirety.  It is 
significant that the record contains no diagnosis of post-
traumatic stress disorder in the past, nor any indication 
that the veteran currently has post-traumatic stress 
disorder.  The veteran apparently believes he has post-
traumatic stress disorder, but it does not appear that he has 
sought mental health diagnosis or treatment.  There is simply 
no competent medical evidence supporting his belief, and no 
indication of any existing source of such evidence.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In other words, service 
connection is granted only for disability, not on the basis 
of the symptoms of a disability.  See 38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2001); 38 C.F.R. § 3.303 (2000); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Service connection cannot 
be granted for post-traumatic stress disorder where, as in 
the present case, there is no evidence, and no identified 
source of evidence, that the veteran has the disability.  The 
criteria for a valid claim for post-traumatic stress 
disorder, therefore, have not been met in this case.  In the 
absence of proof of a present disability there can be no 
valid claim.  Brammer at 225 (1992).  While the Board is 
sympathetic to the veteran's assertions that he currently has 
post-traumatic stress disorder, he is not qualified to render 
a medical opinion and his statements cannot serve as 
competent medical evidence of a current diagnosis of that 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, if post-traumatic stress disorder is hereafter 
diagnosed, the veteran is free to resubmit his claim of 
service connection.  Until then, in the absence of competent 
medical evidence presently demonstrating post-traumatic 
stress disorder, the claim of service connection for that 
disorder must be denied.  

Pursuant to 38 U.S.C.A. § 5107(b) (West Supp. 2001), where, 
after review of all the evidence, there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  In this case, the Board 
finds that there is no approximate balance of the positive 
and negative evidence as to whether the veteran currently has 
post-traumatic stress disorder.  Clearly, the preponderance 
of the evidence is against the claim.  Thus, the Board 
concludes that the veteran's claim for service connection for 
post-traumatic stress disorder must be denied.

Although the veteran argues that his Combat Infantry Badge 
should impose upon the VA a duty to provide the veteran an 
examination to determine whether he has post-traumatic stress 
disorder as a result of his combat experiences, there is no 
law establishing such a duty.  The veteran's Combat Infantry 
Badge does provide "conclusive evidence" that he "engaged in 
combat with the enemy."  Therefore, the veteran is entitled 
to have his lay statements regarding the stressors that he 
experienced accepted without need of further corroboration.  
The fact that he may have experienced such stressors, 
however, does not provide any substitute for the requirement 
that he provide medical evidence of the current diagnosis of 
post-traumatic stress disorder.  In the absence of diagnosis 
that is based on the presumed stressors, therefore, the Board 
is constrained to deny the veteran's claim for service 
connection for post-traumatic stress disorder.  The 
preponderance of the evidence is against the claim.  

Right Knee Disorder

The veteran is seeking service connection for a right knee 
disorder, which he contends began in or was the result of 
service.  However, inasmuch as a final decision as to that 
issue has been rendered, the matter currently before the 
Board for appellate review is whether new and material 
evidence has been submitted with which to reopen the claim of 
entitlement to service connection.

In August 1952, the veteran filed a claim for residuals of an 
injury to the right knee that he allegedly sustained in 
service in March 1952.  In December 1952, the Oklahoma City, 
Oklahoma, RO completed a deferred rating.  It found that the 
evidence then of record showed that a right knee disorder was 
not present in service or upon service discharge.  The RO 
wrote to the veteran in December 1952 and asked him to submit 
evidence that his right knee disorder was incurred or 
aggravated by service, together with evidence tending to show 
that he had a "present existing disability."  In February 
1953, the RO directed a follow-up letter to the veteran 
requesting additional evidence in connection with his claim 
for disability benefits.  The veteran failed to respond to 
these requests.  In March 1953, the RO disallowed the 
veteran's claim for disability compensation by reason of his 
failure to prosecute his claim, and it notified him by letter 
of the disallowance.  He was advised to notify the office if 
he wished to proceed with his claim for disability benefits, 
and he would be informed of necessary action.  The veteran 
did not respond to that letter, nor did he file a notice of 
disagreement with that decision, and it became final.  
38 U.S.C.A. 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302 
(2000).  

A previously disallowed claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000).  Although, pursuant to the VCAA, new 
regulations have been promulgated to define new and material 
evidence, the new regulations are effective only for claims 
to reopen filed on or after August 29, 2001.  See 66 Fed. 
Reg. 45,620, 45,620 (Aug. 29.2001).  Accordingly, the 
question of whether new and material evidence has been 
submitted to reopen the claim will be decided under the law 
in effect when this claim was filed.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Stanton v. 
Brown, 5 Vet. App. 563, 566 (1993).  The Court has reviewed 
and upheld the standards regarding the issue of finality.  
Reyes v. Brown, 7 Vet. App. 113 (1994).

In addressing a claim to reopen, VA must conduct a two-part 
analysis.  First, it must determine whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must proceed to the merits, but 
only after ensuring that the duty to assist under VCAA had 
been fulfilled.  

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Determining what the 
"issue at hand" in a case is depends on the specified basis 
or bases for the last disallowance of the claim.  Evans, 9 
Vet. App. at 284.  Evidence presented since the last final 
disallowance need not be probative of all elements required 
to award the claim, but need be probative only as to each 
element that was a specified basis for the last disallowance.  
See Glynn v. Brown, 6 Vet. App. 523, 528-29 (1994) and Struck 
v. Brown, 9 Vet. App. 145, 151 (1996).

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

In November 1999, the veteran filed the current claim for 
service connection for residuals of a right knee injury.  In 
December 1999, the RO directed a request to the veteran for 
evidence of a current disability and evidence showing that 
the veteran's disability is related to service.  In the June 
2000 statement of the case, the RO referred to this request 
for evidence.  In July 2000, the RO again directed the same 
request for evidence to the veteran.  The veteran failed to 
respond to any of these requests.  

The basis of the Oklahoma City, Oklahoma, RO's last final 
denial of entitlement to service connection for a right knee 
disorder in 1953 was that the veteran had failed to submit 
any evidence that his right knee disorder was incurred or 
aggravated by service, and/or evidence tending to show that 
he had a "present existing disability."

Consequently, the Board must determine if any of the evidence 
received subsequent to those determinations is both "new" and 
"material," to the question of whether the veteran has a 
current right knee disorder that could be related to his 
period of service.  These questions involve a medical 
diagnosis or opinion as to medical causation, and therefore 
require competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

The evidence submitted since the Oklahoma City RO's denial of 
the claim in 1953, and implicitly or explicitly claimed by 
the veteran to be new and material, consists entirely of the 
veteran's written and oral statements.  

The pertinent written statement from the veteran consists of 
the claim submitted in November 1999, in which he indicated 
that he sustained a right knee injury in service in 1951.  
The pertinent oral statements from the veteran were given in 
the context of his June 2001 hearing before the Board.  
During that hearing, he stated that he hurt his knee during a 
combat incident in Korea in which he was running and fell and 
hit a rock.  He testified further that he did not seek 
medical treatment following service but that it has been 
bothering him ever since his separation.  

The veteran's November 1999 written claim, and the oral 
testimony presented by him at his 2001 Board hearing are not 
considered new evidence.  Although the veteran offered 
slightly more detail of the incident in service at his 
hearing, his recent statements essentially equate to the same 
claim that he had made in 1952, namely, that he had sustained 
an injury to his right knee in service.  Even if these 
written and oral statements could be considered to be new, in 
that they were not previously of record in their exact form, 
the record does not reflect that the veteran possesses a 
recognized degree of medical knowledge that would render his 
opinions on medical diagnoses or causation competent.  The 
veteran's own statements, including his hearing testimony, 
are cumulative and therefore not new.  They cannot serve to 
reopen the claim.  

The veteran argues that his Combat Infantry Badge should 
impose upon the VA a duty to provide him an examination to 
determine whether he has a right knee disorder as a result of 
his combat experiences.  There is, however, no law 
establishing such a duty.  The veteran's Combat Infantry 
Badge does provide "conclusive evidence" that he "engaged in 
combat with the enemy."  The veteran's lay statement as to 
having fallen and hit his knee on a rock is credible and 
consistent with the circumstances of combat service.  The 
fact that he may have experienced such an injury, however, 
does not provide any substitute for the requirement that he 
present new and material evidence to reopen his claim.  At 
the very least, he must give VA information sufficient to 
permit the Department to locate such evidence to assist him.  
He has not identified any source of such medical evidence, 
and has denied having received treatment for a right knee 
disability. 

Additional evidence obtained in connection with the veteran's 
current claim is neither new evidence, nor is it material.  
Because the more recently submitted evidence does not address 
or meet the requirement of the current diagnosis of a right 
knee disorder or the requirement of a medical nexus between 
military service and a present disorder with any competent 
medical evidence or opinion, it does not tend to prove a 
matter at issue, and it is hence, not probative.  
Consequently, it is not evidence "which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim." 38 C.F.R. § 3.156(a).

The law is clear that "the Board does not have jurisdiction 
to consider a claim which it previously adjudicated unless 
new and material evidence is presented, and before the Board 
may reopen such a claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In the absence 
of evidence that is both new and material, the veteran's 
request to reopen his claim for service connection for a 
right knee disorder must be denied.  38 U.S.C.A. §§ 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000)


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.

New and material evidence not having been received to reopen 
the claim for service connection for a right knee disorder, 
the claim is not reopened, and the appeal is denied.



REMAND

The veteran has provided private medical evidence of hearing 
loss and tinnitus, as well as a letter from HearFirst Hearing 
Center in which an individual whose medical training or 
specialty is not clear asserts a connection between the 
veteran's combat noise exposure and his hearing loss.  This 
evidence is sufficient to trigger a duty to provide a medical 
examination to determine whether the veteran has tinnitus and 
a current hearing loss disability under VA regulations and, 
if so, whether they are related to disease or injury in 
service, including noise exposure.  38 U.S.C.A. § 5103A(d) 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)(4)).

Before scheduling an examination, the veteran should be asked 
to provide the names and addresses, approximate dates of 
treatment or consultation, and appropriate releases for any 
private care providers who have examined or treated him for 
any hearing loss or tinnitus disorder since his separation 
from service until present.  If any such treatment is 
adequately identified and appropriate releases provided, the 
RO should attempt to obtain those records, including the 
complete treatment records of HearFirst Hearing Center.  The 
veteran should also be asked to identify any VA medical 
facilities at which he may have had treatment or diagnosis of 
either condition, and the approximate dates of such 
treatment.  If the veteran provides such information, the RO 
should secure those VA medical records for the claims file.  
38 U.S.C.A. § 5103A(c) (West Supp. 2001); 66 Fed. Reg. 45, 
620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R § 3.159(c)(3)).  

If any development efforts are unsuccessful, the RO should 
notify the veteran of the records that have not been 
obtained, of the efforts undertaken to develop those records, 
and of further action to be taken in connection with the 
claim.  38 U.S.C.A. § 5103A(b)(2) (West Supp. 2001); 66 Fed. 
Reg. 45, 620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R § 3.159(e)).  

Finally, after all his treatment records have been obtained, 
the veteran should be afforded a VA examination to determine 
whether he currently has hearing loss disability and/or 
tinnitus, and if so, its date of onset and etiology.  If a 
current diagnosis of any of these disorders is made, the 
examiner should be asked to express an opinion as to whether 
it is at least as likely as not that any such disorder can be 
attributed to a disease or injury during service, including 
noise exposure.  38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R § 3.159(c)(4)).  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  Notify the veteran of the information 
and evidence needed to substantiate his 
claim and of what part of such evidence 
is to be provided by the claimant and 
what part the Secretary will attempt to 
obtain on his behalf.  38 U.S.C.A. 
§ 5103(a).  The notice should include 
informing him of the need for the 
following:

a.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of all private 
care providers who treated the 
veteran for a hearing disorder or 
tinnitus since his separation from 
service to the present; and

b.  the names of any VA medical 
facilities at which the veteran 
received treatment or evaluation for 
any disability in issue and the 
approximate dates of such treatment.

2.  Request all private treatment records 
for which the veteran provides releases, 
including specifically the veteran's 
records from HearFirst Hearing Center, and 
associate with the claims file all VA 
treatment records of which he provides 
adequate identifying information.  

3.  If any development undertaken pursuant 
to information or releases provided by the 
veteran above is unsuccessful, undertake 
appropriate notification action, to 
include notifying him what efforts were 
undertaken to develop the evidence, what 
records have been obtained, and what 
further action will be taken.  38 U.S.C.A. 
§ 5103A(b)(2) (West Supp. 2001). 

4.  Once the foregoing development has been 
accomplished to the extent possible, and the 
medical records have been associated with the 
claims file, afford the veteran an 
appropriate VA examination to determine 
whether the veteran currently has a hearing 
loss disability or tinnitus, and if so, 
whether it is at least as likely as not that 
any such disorder had its onset during active 
service or is attributable to any in-service 
disease or injury, including noise exposure. 

The medical rationale for each opinion should 
be provided, citing the objective medical 
findings leading to the conclusion.  The 
claims folder and a copy of this remand are 
to be made available to the examiner(s) prior 
to the examination(s), and the examiner is 
asked to indicate that he or she has reviewed 
the claims folder, including the service 
medical records.  All tests deemed necessary 
by the examiner(s) are to be performed.

5.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full and that all notice and 
development required by the VCAA has been 
accomplished.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination reports.  
If the reports do not include adequate 
responses to the specific opinions 
requested, the report(s) must be returned 
for corrective action.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  Readjudicate the veteran's claims, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand.  

7.  If any benefit sought on appeal 
remains denied, the veteran and his 
attorney should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 



